Title: From George Washington to Henry Knox, 8 August 1794
From: Washington, George
To: Knox, Henry


               (Private)
               Dear SirGerman Town [Pa.]Friday 8 Oclock P.M. [8 Aug. 1794]
               Mr Bradfords letter (which I presume you have seen, and) which was sent to me by Express, conveyed to my mind a different idea
                  
                  than it is now impressed with, from the Secretary of States account of the conversation he has had with Colo. Nevill & Major Lenox. I concluded from the first (combined with the articles in the morning Gazettes) that the Insurrection West of the mountains was not only general, but that the Insurgents were on the point of embodying; & would receive no mission. Under these circumstances I could see no propriety in the absence of the Officers of the government; nor how I could stand justified in permitting the measure. But as I do not perceive that the Accts of the Inspector & Marshall place matters in a worse light than they stood before—I consent to your pursuing your plan—& wish you a good journey & a safe & speedy return. Yours always
               
                  Go: Washington
               
            